PER CURIAM.
The petition seeking a belated appeal of the judgment and sentence rendered on July 8, 2013, in Leon County Circuit Court case number 1996-CF-2690-A, is granted. Upon issuance of mandate, a copy of this opinion shall be furnished to the clerk of the lower tribunal for treatment as a notice of appeal. If petitioner qualifies for the appointment of counsel at public expense, the lower tribunal is directed to *1104appoint counsel to represent him in the belated appeal authorized by this opinion.
VAN NORTWICK, ROBERTS, and CLARK, JJ., concur.